Citation Nr: 0732924	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the veteran's application 
to reopen a claim of service connection for bilateral hearing 
loss.

In April 2007, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge (i.e. a Travel 
Board hearing).  

In the July 2004 rating decision, the RO also denied the 
veteran's claims of service connection for tinnitus and 
headaches.  Although he filed a timely Notice of Disagreement 
(NOD) challenging those determinations, after receiving a 
Statement of the Case (SOC), in his October 2005 Substantive 
Appeal, he limited this appeal to his bilateral hearing loss 
claim.  As such, that is the only issue before the Board.

The veteran's reopened bilateral hearing loss claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 1990 rating decision, the RO denied 
service connection for bilateral hearing loss; later that 
month, the RO notified the veteran of the determination and 
of his appellate rights, but he did not appeal this decision 
and it became final.

2.  The evidence received since the September 1990 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the bilateral hearing loss claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1990 rating decision that 
denied service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1991).

2.  Evidence received since the September 1990 rating 
decision is new and material; the claim of service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's bilateral 
hearing loss claim and remands it for further development.  
Thus, a discussion of VA's duties to notify and assist is not 
necessary.  

In a September 1990 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that the 
condition was noted at service entry and was not shown to 
have been aggravated by military service beyond normal 
progress.  

The evidence of record at the time of the September 1990 
rating decision consisted of the service medical records; VA 
treatment records, dated from January 1987 to June 1990; and 
statements submitted by or on behalf of the veteran.  

The service medical records show that, at service entry, 
bilateral scarring of the eardrums was noted, and that he was 
diagnosed as having defective hearing.  The veteran was not 
afforded a physical examination at service separation.  As 
the RO observed, the VA treatment records, dated from January 
1987 to June 1990, reflect that the veteran underwent ear 
surgery and was diagnosed as having moderate to severe 
hearing loss.

Because the veteran did not submit an NOD to the September 
1990 rating decision, it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1991).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The veteran filed this application to reopen his hearing loss 
claim in September 2003, and under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
September 1990 rating decision consists of a transcript of 
the veteran's testimony at an April 2007 Board hearing; VA 
medical records, dated from 1990 to 2004; the report of a 
June 2006 VA examination; lay statements drafted by the 
veteran's family members; and statements and written argument 
submitted by or on behalf of the veteran.  

At the April 2007 hearing, the veteran testified that his 
hearing acuity declined substantially during service due to 
in-service acoustic trauma.  Indeed, he stated that he began 
receiving treatment for his impaired hearing at the 
Milwaukee, Wisconsin, VA Medical Center in 1981, upon his 
separation from service, and his representative asserts that 
VA must obtain those records.  Similarly, in lay statements, 
several members of the veteran's family reported that they 
observed a decline in the veteran's hearing acuity upon his 
discharge from active duty.  

For the purpose of determining whether the veteran's claim 
should be reopened, the Board must presume the credibility of 
report by the veteran and his family members that his hearing 
acuity worsened during service since this condition is 
capable of lay observation.  Justus.  Thus, given the basis 
for the RO's September 1990 decision, the Boards finds that 
the evidence raises a reasonable possibility of 
substantiating his claim.  Thus, the evidence is new and 
material under the provisions of 38 C.F.R. § 3.156(a) and the 
claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss has been 
presented; to this extent, the appeal is granted.


REMAND

During the April 2007 hearing, the veteran's representative 
stressed that it was essential that VA obtain records of the 
veteran's treatment for hearing loss at the Milwaukee, 
Wisconsin, VA Medical Center for the period from 1981 to 
1987; the Board agrees.  Although the RO obtained records 
dated since January 1987, because the veteran was discharged 
from active duty in 1981 and was not provided a separation 
examination, the findings contained in those records might be 
especially probative to determining whether his pre-existing 
hearing loss was aggravated during or as a consequence of 
service.  In any event, under the law, records generated by a 
VA facility that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  Thus, the Board has no discretion and must obtain 
those records.  As such, this claim must be remanded.

In addition, in June 2006, the veteran was afforded a VA 
audiology examination.  The audiologist, in essence, 
concluded that the veteran's hearing loss was not aggravated 
by service.  In offering her assessment, the examiner based 
her impression on an incomplete record, which renders her 
opinions inadequate for rating purposes.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  The examination 
report is also inadequate for rating purposes because the 
audiologist did take into consideration the lay evidence of 
record suggesting an increase in the veteran's hearing 
impairment.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 
(2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain any pertinent 
medical records from the Milwaukee, 
Wisconsin, VA Medical Center, dated 
from August 1981 to January 1987, and 
since December 2004.

2.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine whether the 
veteran's pre-existed hearing loss 
underwent an increase in severity 
beyond the normal course of the 
condition during service.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner must 
opine as to the likelihood that the 
veteran's hearing loss, which was noted 
at service entry, increased in service 
beyond the natural progress of the 
condition.  In doing so, the examiner 
must discuss the veteran's report of 
in-service acoustic trauma and the lay 
evidence suggesting a decrease in the 
veteran's hearing acuity during 
service.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

3.  The AMC should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
AMC should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


